Citation Nr: 1536508	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  15-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 15, 2008, for the award of service connection for frostbite residuals of the right lower extremity.  

3.  Entitlement to an effective date earlier than December 15, 2008, for the award of service connection for frostbite residuals of the left lower extremity.  


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active service from July 1977 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in. Petersburg, Florida.

The Board notes that in July 2011, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed in favor of Peter J. Meadows, Attorney at Law.  Notably, representation of the Veteran was expressly limited to the three issues that were the subject of a September 2011 Board remand.  These issues are entitlement to a compensable disability rating for bilateral hearing loss, to a disability rating in excess of 50 percent for PTSD, to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), and are the subject of a separate decision.  In March 2015, Attorney Meadows "re-submitted his appearance with respect to the same matters remanded by the Board . . . [on] September 19, 2011."  A review of the Veteran's paper and paperless claims folders fails to reveal that an additional VA Form 21-22a has been executed in favor of Attorney Meadows or that Attorney Meadows has otherwise expanded his representation of the Veteran.  Thus, it would appear that Attorney Meadows's representation of the Veteran is limited to the three issues that were the subject of the September 2011 Board action.  Curiously, however, the VA Form 9 submitted in connection with the Veteran's appeal of the issue of entitlement to service connection for sleep apnea was both submitted and signed by Attorney Meadows and it appears that the RO has recognized Attorney Meadows as the Veteran's representative in connection with that claim.  Given this posture, and because that claim must otherwise be remanded, the Board finds that clarification of the extent of Veteran's representation by Attorney Meadows should be undertaken by the agency of original jurisdiction (AOJ), as set forth in the remand directives below.

Regarding the issues of entitlement to earlier effective dates for the awards of service connection for frostbite residuals of the left and right lower extremities, as will be discussed below, service connection for such was granted in March 2011, effective from December 15, 2008.  In correspondence received in May 2008, the Veteran asserted his disagreement with the assignment of December 15, 2008, as the effective dates for his awards, arguing that his effective date should be October 1, 1997.  No further action appears to have been taken in response the Veteran's May 2011 submission.  Accordingly, although the issues of entitlement to earlier effective dates for the awards of service connection for frostbite residuals of the left and right lower extremities were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to those issues, if the Veteran so desires.  

(The issues of entitlement to a compensable disability rating for bilateral hearing loss, to a disability rating in excess of 50 percent for PTSD, to TDIU, and to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation are the subjects of separate decisions.)


REMAND

The Veteran was afforded a VA examination in connection with his claim of service connection for sleep apnea in May 2012.  At that time, the Veteran reported the onset of sleep problems in service.  A review of the Veteran's service treatment records shows that he did report frequent trouble sleeping on his July 1997 separation examination report.  The examiner also noted an impression of sleep apnea based on the results of a 2010 sleep study.  The examiner then opined that the Veteran's sleep apnea was not related to service, stating that without a sleep study, it cannot be known objectively for certain that an individual has sleep apnea.  In disagreeing with the RO's denial, the Veteran seems to argue that his sleeps apnea may be attributable to his service-connected PTSD.  He also asserts that the VA examiner failed to consider his continuity of symptoms, stating that his sleep problems started during the Gulf War and have persisted since that time.  In light of the Veteran's arguments raised in his notice of disagreement (NOD), the Board finds that the matter must be remanded for further development, as the medical evidence does not address all theories of entitlement raised by the Veteran and it is not evidence what, if any, weight the examiner gave to the Veteran's lay evidence regarding continuity of symptoms in rendering the negative nexus opinion.

As noted in the introduction, in a June 2012 rating action, the RO granted service connection for frostbite residuals of the left and right lower extremities, and assigned 30 percent disability ratings, effective from December 15, 2008.  The Veteran submitted correspondence in May 2011 that the Board finds constitutes a timely NOD as to the RO's assignment of December 15, 2008, as the effective dates the Veteran's awards of service connection.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board (as of August 5, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to effective dates earlier than December 15, 2008, for the awards of service connection for frostbite residuals of the left and right lower extremities.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED AOJ for the following action:

1.  The AOJ should clarify the extent of Attorney Meadows's representation of the Veteran.  If the Veteran desires for Attorney Meadows to represent him in connection with his claim of service connection for sleep apnea and/or any claims other than those of entitlement to a compensable disability rating for bilateral hearing loss, to a disability rating in excess of 50 percent for PTSD, and to TDIU, which matters are the subject of a sperate decision, the Veteran must execute a new VA Form 21-22a in favor of Attorney Meadows, as the one currently of record expressly limits Attorney Meadows's representation of the Veteran to the issues of entitlement to a compensable disability rating for bilateral hearing loss, to a disability rating in excess of 50 percent for PTSD, and to TDIU.  

2.  Send to the Veteran a notice letter that notifies him of the information and evidence necessary to substantiate his claim of service connection for sleep apnea on a secondary basis.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  After clarification of the Veteran's representation is completed, issue an SOC addressing the issues of entitlement to effective dates earlier than December 15, 2008, for the awards of service connection for frostbite residuals of the left and right lower extremities.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

4.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary testing should be conducted and the results of any such testing should be included in the examination report.

The examiner should provide an opinion to whether any currently diagnosed sleep apnea is at least as likely as not related to the Veteran's period of military service.  In rendering this opinion, the examiner should consider the Veteran's complaints of sleep disturbances in service, the fact that he first sought VA disability benefits for sleep problems in 1997, which he then attributed to his Gulf War service, and his assertion of continued sleep problems since that time.  The examiner should state why or why the Veteran's lay statements in this regard are or are not sufficient to support a finding that it is at least as likely as not that his currently diagnosed sleep apnea is attributable to service.

An opinion should also be rendered as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's sleep apnea.  As part of the requested opinion, the examiner should comment on whether the Veteran's sleep apnea results in symptomatology distinct from any PTSD-related sleep disturbances.  

All opinions must be supported by a medical rationale and should include citation to pertinent evidence of record and/or medical authority, as appropriate.  If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

5.  After completing the requested actions, to include clarification of the extent of Attorney Meadows's representation of the Veteran, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  The Veteran should be given opportunity to respond before the record is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




